COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Fitzpatrick and Annunziata
Argued at Richmond, Virginia


VICTOR FRANCIS, S/K/A
 VICTOR LYNN FRANCIS
                                         MEMORANDUM OPINION * BY
v.        Record No. 0860-96-2            JUDGE LARRY G. ELDER
                                           SEPTEMBER 16, 1997
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                Charles L. McCormick, III, Judge
          Robert H. Morrison (Bennett & Morrison,
          P.L.C., on brief), for appellant.

          Richard B. Smith, Assistant Attorney General
          (James S. Gilmore, III, Attorney General, on
          brief), for appellee.



     Victor Lynn Francis (appellant) appeals his conviction of

selling cocaine as a principal in the second degree.   He contends

that the evidence was insufficient to prove that he acted as a

principal in the second degree to the sale of cocaine between

Timothy Crews and Mr. and Mrs. Conald Fisher.    He argues that the

Commonwealth's evidence merely shows that he was present at the

scene of the transaction between Crews and the Fishers and that

no evidence established that he knew a drug sale would take place

prior to its occurrence.   For the reasons that follow, we affirm.

     A person who participates in the commission of a felony as a

principal in the second degree "may be indicted, tried, convicted

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
and punished in all respects" as if he or she were the actual

perpetrator of the crime.     See Code § 18.2-18.   In order to prove

that an accused is criminally liable as a principal in the second

degree, the Commonwealth must prove (1) that "a principal in the

first degree committed the underlying substantive offense,"

Fleming v. Commonwealth, 13 Va. App. 349, 353, 412 S.E.2d 180,

182 (1991), and (2) that the accused acted as a principal in the

second degree.
     Appellant concedes that the evidence proved that Crews sold

cocaine to the Fishers.   Thus, the issue in this case is whether

the evidence was sufficient to prove that appellant aided and

abetted Crews as a principal in the second degree.

     "A principal in the second degree is one who is not only

present at a crime's commission, but one who also commits some

overt act, such as inciting, encouraging, advising, or assisting

in the commission of the crime or shares the perpetrator's

criminal intent."   Moehring v. Commonwealth, 223 Va. 564, 567,

290 S.E.2d 891, 892 (1982).    "In order for a person to be a

principal in the second degree to a felony, the individual must

'know or have reason to know of the principal's criminal

intention and must intend to encourage, incite, or aid the

principal's commission of the crime.'"     Jones v. Commonwealth, 15
Va. App. 384, 387, 424 S.E.2d 563, 565 (1992) (quoting McGhee v.

Commonwealth, 221 Va. 422, 427, 270 S.E.2d 729, 732 (1980)).

"[M]ere presence and consent are not sufficient to constitute one



                                   2
[a principal in the second degree].   'There must be something

done or said by [the accused] showing (a) his consent to the

felonious purpose and (b) his contribution to its execution."

Jones v. Commonwealth, 208 Va. 370, 373, 157 S.E.2d 907, 909

(1967).
               When considering the sufficiency of the
          evidence on appeal of a criminal conviction,
          we must view all the evidence in the light
          most favorable to the Commonwealth and accord
          to the evidence all reasonable inferences
          fairly deducible therefrom. The jury's
          verdict will not be disturbed on appeal
          unless it is plainly wrong or without
          evidence to support it.

Brooks v. Commonwealth, 15 Va. App. 407, 414, 424 S.E.2d 566, 571

(1992) (citing Traverso v. Commonwealth, 6 Va. App. 172, 176, 366
S.E.2d 719, 721 (1988)).

     We hold that the evidence was sufficient to support the

jury's conclusion that appellant acted as a principal in the

second degree to Crews' sale of cocaine to the Fishers.

The record indicates that appellant both assisted Crews in the

transaction and shared his criminal intent to sell cocaine.

Crews was at appellant's house on June 9 when he called Mrs.

Fisher offering to sell her and Mr. Fisher cocaine.   Mrs. Fisher

called Crews back a short while later, and the two arranged the

details of the transaction.   At the conclusion of this second

phone call, Crews said that "they" would meet the Fishers at a

designated place near Childrey Creek.   The record established

that, a short while later, appellant drove Crews to meet the



                                 3
Fishers.   When appellant and Crews arrived at the scene of the

transaction, appellant pulled his car next to the Fishers, who

were sitting in their car.   Crews then tossed a plastic bag of

cocaine from his location in the passenger seat, across the front

of appellant, and into the Fishers' car.   In return, Mr. Fisher

threw $80 in folded bills into appellant's car, which landed in

Crews' lap.   A few minutes later, appellant told Mr. Fisher, "You

got that shit.   You ain't gonna do nothin' tomorrow."   Appellant

then drove Crews away from the scene.
     Contrary to appellant's assertion, the record indicates that

he was much more than a passive observer of the cocaine sale.     He

drove appellant to and from the scene of the transaction.   In

addition, the evidence that Crews arranged the sale using

appellant's home telephone and stated that "they" would meet the

Fishers to complete the sale, and the short interval of time

between the arrangement and execution of the transaction supports

the inference that appellant knew of Crews' intention when he

drove Crews to meet the Fishers.

     Because we cannot say that the jury's verdict was either

plainly wrong or unsupported by the evidence, we affirm the

conviction.

                                                          Affirmed.




                                   4